          Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 1 of 13 Page ID #:1




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   JIN LEE
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
     JIN LEE,                                    Case No.:
11
                  Plaintiff,                     COMPLAINT FOR INJUNCTIVE
12                                               RELIEF AND DAMAGES FOR
           vs.                                   VIOLATION OF:
13
                                                 1. AMERICANS WITH DISABILITIES
14   SAMURAI SPIRIT INC. D/B/A OJIYA;            ACT, 42 U.S.C. §12131 et seq.;
15   HANG YIN, AS TRUSTEE OF THE YIN             2. CALIFORNIA’S UNRUH CIVIL
     LIVING TRUST; DOES 1 to 10,                 RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                               52 et seq.;
                  Defendants.
17                                               3. CALIFORNIA’S DISABLED
                                                 PERSONS ACT, CAL CIV. CODE §54 et
18                                               seq.
19                                               4. CALIFORNIA’S UNFAIR
                                                 COMPETITION ACT, CAL BUS & PROF
20                                               CODE § 17200, et seq.
21                                               5. NEGLIGENCE
22
23
24         Plaintiff JIN LEE (“Plaintiff”) complains of Defendants SAMURAI SPIRIT INC.
25   D/B/A OJIYA; HANG YIN, AS TRUSTEE OF THE YIN LIVING TRUST; DOES 1 to
26   10 (“Defendants”) and alleges as follows:
27   //
28   //


                                   COMPLAINT FOR DAMAGES - 1
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 2 of 13 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2         1.      The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3   violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4         2.      Pursuant to pendant jurisdiction, attendant and related causes of action,
 5   arising from the same nucleus of operating facts, are also brought under California law,
 6   including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7   54, 54., 54.3 and 55.
 8         3.      Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9   property which is the subject of this action is located in this district, Los Angeles County,
10   California.
11                                             PARTIES
12         4.      Plaintiff is a California resident with a physical disability with substantial
13   limitations in her ability to walk. Plaintiff suffers from dyspnea, anemia, and diabetes.
14   Plaintiff requires the use of a wheelchair at all times when traveling in public.
15         5.      Defendants are, or were at the time of the incident, the real property owners,
16   business operators, lessors and/or lessees of the real property for OJIYA (“Business”)
17   located at or about 17200 Railroad St., City of Industry, California.
18         6.      The true names and capacities, whether individual, corporate, associate or
19   otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20   who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21   Court to amend this Complaint when the true names and capacities have been
22   ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23   fictitiously named Defendants are responsible in some manner, and therefore, liable to
24   Plaintiff for the acts herein alleged.
25         7.      Plaintiff is informed and believes, and thereon alleges that, at all relevant
26   times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27   Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                    COMPLAINT FOR DAMAGES - 2
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 3 of 13 Page ID #:3




 1   the things alleged herein was acting with the knowledge and consent of the other
 2   Defendants and within the course and scope of such agency or employment relationship.
 3         8.     Whenever and wherever reference is made in this Complaint to any act or
 4   failure to act by a defendant or Defendants, such allegations and references shall also be
 5   deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6   and severally.
 7                                 FACTUAL ALLEGATIONS
 8         9.     On or about April 15, 2020, Plaintiff went to the Business. On or about June
 9   9, 2020, Plaintiff went to the Business again. The Business is a restaurant business
10   establishment, which is open to the public, is a place of public accommodation and
11   affects commerce through its operation.
12         10.    While attempting to enter the Business during each visit, Plaintiff personally
13   encountered a number of barriers that interfered with her ability to use and enjoy the
14   goods, services, privileges, and accommodations offered at the Business. To the extent
15   of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16   limited to, the following:
17                a.     Defendants failed to comply with the federal and state standards for
18                       the parking space designated for persons with disabilities. Defendants
19                       failed to post required signage such as “Minimum Fine $250” or “Van
20                       Accessible.”
21                b.     Defendant failed to maintain the parking space designated for persons
22                       with disabilities to comply with the federal and state standards.
23                       Defendants failed to paint the ground as required.
24                c.     Defendant failed to maintain the parking space designated for persons
25                       with disabilities to comply with the federal and state standards.
26                       Defendants failed to provide the access aisles with level surface
27                       slopes.
28




                                   COMPLAINT FOR DAMAGES - 3
          Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 4 of 13 Page ID #:4




 1                d.     Defendant failed to maintain the parking space designated for persons
 2                       with disabilities to comply with the federal and state standards.
 3                       Defendants failed to provide a proper ramp for the persons with
 4                       disabilities.
 5                e.     Defendants failed to maintain the parking space designated for
 6                       persons with disabilities to comply with the federal and state
 7                       standards. Defendants failed to mark the space with the International
 8                       Symbol of Accessibility.
 9         11.    These barriers and conditions denied Plaintiff the full and equal access to the
10   Business. Plaintiff wishes to patronize the Business again as it is conveniently located
11   for Plaintiff. However, Plaintiff is deterred from visiting the Business because her
12   knowledge of these violations prevents her from returning until the barriers are removed.
13         12.    Based on the violations, Plaintiff alleges, on information and belief, that
14   there are additional barriers to accessibility at the Business after further site inspection.
15   Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
16   Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
17         13.    In addition, Plaintiff alleges, on information and belief, that Defendants
18   knew that particular barriers render the Business inaccessible, violate state and federal
19   law, and interfere with access for the physically disabled.
20         14.    At all relevant times, Defendants had and still have control and dominion
21   over the conditions at this location and had and still have the financial resources to
22   remove these barriers without much difficulty or expenses to make the Business
23   accessible to the physically disabled in compliance with ADDAG and Title 24
24   regulations. Defendants have not removed such barriers and have not modified the
25   Business to conform to accessibility regulations.
26   //
27   //
28   //



                                    COMPLAINT FOR DAMAGES - 4
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 5 of 13 Page ID #:5




 1                                   FIRST CAUSE OF ACTION
 2       VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
 3         15.    Plaintiff incorporates by reference each of the allegations in all prior
 4   paragraphs in this complaint.
 5         16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 6   shall be discriminated against on the basis of disability in the full and equal enjoyment of
 7   the goods, services, facilities, privileges, advantages, or accommodations of any place of
 8   public accommodation by any person who owns, leases, or leases to, or operates a place
 9   of public accommodation. See 42 U.S.C. § 12182(a).
10         17.    Discrimination, inter alia, includes:
11                a.    A failure to make reasonable modification in policies, practices, or
12                      procedures, when such modifications are necessary to afford such
13                      goods, services, facilities, privileges, advantages, or accommodations
14                      to individuals with disabilities, unless the entity can demonstrate that
15                      making such modifications would fundamentally alter the nature of
16                      such goods, services, facilities, privileges, advantages, or
17                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
18                b.    A failure to take such steps as may be necessary to ensure that no
19                      individual with a disability is excluded, denied services, segregated or
20                      otherwise treated differently than other individuals because of the
21                      absence of auxiliary aids and services, unless the entity can
22                      demonstrate that taking such steps would fundamentally alter the
23                      nature of the good, service, facility, privilege, advantage, or
24                      accommodation being offered or would result in an undue burden. 42
25                      U.S.C. § 12182(b)(2)(A)(iii).
26                c.    A failure to remove architectural barriers, and communication barriers
27                      that are structural in nature, in existing facilities, and transportation
28                      barriers in existing vehicles and rail passenger cars used by an



                                     COMPLAINT FOR DAMAGES - 5
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 6 of 13 Page ID #:6




 1                      establishment for transporting individuals (not including barriers that
 2                      can only be removed through the retrofitting of vehicles or rail
 3                      passenger cars by the installation of a hydraulic or other lift), where
 4                      such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
 5                d.    A failure to make alterations in such a manner that, to the maximum
 6                      extent feasible, the altered portions of the facility are readily
 7                      accessible to and usable by individuals with disabilities, including
 8                      individuals who use wheelchairs or to ensure that, to the maximum
 9                      extent feasible, the path of travel to the altered area and the
10                      bathrooms, telephones, and drinking fountains serving the altered
11                      area, are readily accessible to and usable by individuals with
12                      disabilities where such alterations to the path or travel or the
13                      bathrooms, telephones, and drinking fountains serving the altered
14                      area are not disproportionate to the overall alterations in terms of cost
15                      and scope. 42 U.S.C. § 12183(a)(2).
16         18.    Where parking spaces are provided, accessible parking spaces shall be
17   provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
18   eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
19   (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
20   Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
21   be van parking space. 2010 ADA Standards § 208.2.4.
22         19.    Under the ADA, the method and color of marking are to be addressed by
23   State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
24   Building Code (“CBC”), the parking space identification signs shall include the
25   International Symbol of Accessibility. Parking identification signs shall be reflectorized
26   with a minimum area of 70 square inches. Additional language or an additional sign
27   below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
28   parking space identification sign shall be permanently posted immediately adjacent and



                                   COMPLAINT FOR DAMAGES - 6
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 7 of 13 Page ID #:7




 1   visible from each parking space, shall be located with its centerline a maximum of 12
 2   inches from the centerline of the parking space and may be posted on a wall at the
 3   interior end of the parking space. See CBC § 11B-502.6, et seq.
 4         20.    Moreover, an additional sign shall be posted either in a conspicuous place at
 5   each entrance to an off-street parking facility or immediately adjacent to on-site
 6   accessible parking and visible from each parking space. The additional sign shall not be
 7   less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
 8   letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
 9   designated accessible spaces not displaying distinguishing placards or special license
10   plates issued for persons with disabilities will be towed always at the owner’s expense…”
11   See CBC § 11B-502.8, et seq.
12         21.    Here, Defendants failed to provide signs stating “Minimum Fine $250” or
13   “Van Accessible.”
14         22.    For the parking spaces, access aisles shall be marked with a blue painted
15   borderline around their perimeter. The area within the blue borderlines shall be marked
16   with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
17   with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
18   be painted on the surface within each access aisle in white letters a minimum of 12 inches
19   (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
20   11B-502.3.3.
21         23.    Here, Defendants failed to properly maintain the access aisles as there was
22   no “NO PARKING” or faded blue lines painted on the parking surface.
23         24.    Under the 1991 Standards, parking spaces and access aisles must be level
24   with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
25   Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
26   shall be part of an accessible route to the building or facility entrance and shall comply
27   with 4.3. Two accessible parking spaces may share a common access aisle. Parked
28   vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces



                                   COMPLAINT FOR DAMAGES - 7
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 8 of 13 Page ID #:8




 1   and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
 2   directions. 1991 Standards § 4.6.3.
 3         25.    Here, there were large cracks and broken concrete on the access aisle that
 4   created an uneven surface. Under the 2010 Standards, access aisles shall be at the same
 5   level as the parking spaces they serve. Changes in level are not permitted. 2010 Standards
 6   § 502.4. “Access aisles are required to be nearly level in all directions to provide a
 7   surface for transfer to and from vehicles.” 2010 Standards § 502.4 Advisory. Id. No more
 8   than a 1:48 slope is permitted.
 9         26.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
10   surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
11   offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
12   slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
13   4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
14   accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
15   along accessible routes and in accessible rooms and spaces including floors, walks,
16   ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
17   4.5. 1991 Standards § 4.5.1.3
18         27.    Here, Defendants failed to provide a compliant ramp for the access aisle.
19         28.    The surface of each accessible car and van space shall have surface
20   identification complying with either of the following options: The outline of a profile
21   view of a wheel chair with occupant in white on a blue background a minimum 36” wide
22   by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
23   of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
24   length of the parking space and its lower side or corner aligned with the end of the
25   parking space length or by outlining or painting the parking space in blue and outlining
26   on the ground in white or a suitable contrasting color a profile view of a wheel chair with
27   occupant. See CBC § 11B-502.6.4, et seq.
28




                                   COMPLAINT FOR DAMAGES - 8
         Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 9 of 13 Page ID #:9




 1         29.    Here, Defendants failed to paint the International Symbol of Accessibility on
 2   the surface as required.
 3         30.    A public accommodation shall maintain in operable working condition those
 4   features of facilities and equipment that are required to be readily accessible to and usable
 5   by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
 6   maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
 7   violation of Plaintiff’s rights under the ADA and its related regulations.
 8         31.    The Business has denied and continues to deny full and equal access to
 9   Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
10   discriminated against due to the lack of accessible facilities, and therefore, seeks
11   injunctive relief to alter facilities to make such facilities readily accessible to and usable
12   by individuals with disabilities.
13                                SECOND CAUSE OF ACTION
14                   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
15         32.    Plaintiff incorporates by reference each of the allegations in all prior
16   paragraphs in this complaint.
17         33.    California Civil Code § 51 states, “All persons within the jurisdiction of this
18   state are free and equal, and no matter what their sex, race, color, religion, ancestry,
19   national origin, disability, medical condition, genetic information, marital status, sexual
20   orientation, citizenship, primary language, or immigration status are entitled to the full
21   and equal accommodations, advantages, facilities, privileges, or services in all business
22   establishments of every kind whatsoever.”
23         34.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
24   or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
25   for each and every offense for the actual damages, and any amount that may be
26   determined by a jury, or a court sitting without a jury, up to a maximum of three times the
27   amount of actual damage but in no case less than four thousand dollars ($4,000) and any
28




                                     COMPLAINT FOR DAMAGES - 9
        Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 10 of 13 Page ID #:10




 1   attorney’s fees that may be determined by the court in addition thereto, suffered by any
 2   person denied the rights provided in Section 51, 51.5, or 51.6.
 3         35.    California Civil Code § 51(f) specifies, “a violation of the right of any
 4   individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 5   shall also constitute a violation of this section.”
 6         36.    The actions and omissions of Defendants alleged herein constitute a denial
 7   of full and equal accommodation, advantages, facilities, privileges, or services by
 8   physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 9   Defendants have discriminated against Plaintiff in violation of California Civil Code §§
10   51 and 52.
11         37.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
12   difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
13   damages as specified in California Civil Code §55.56(a)-(c).
14                                  THIRD CAUSE OF ACTION
15                VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
16         38.    Plaintiff incorporates by reference each of the allegations in all prior
17   paragraphs in this complaint.
18         39.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
19   entitled to full and equal access, as other members of the general public, to
20   accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
21   and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
22   railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
23   of transportation (whether private, public, franchised, licensed, contracted, or otherwise
24   provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
25   places of public accommodations, amusement, or resort, and other places in which the
26   general public is invited, subject only to the conditions and limitations established by
27   law, or state or federal regulation, and applicable alike to all persons.
28




                                    COMPLAINT FOR DAMAGES - 10
        Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 11 of 13 Page ID #:11




 1         40.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 2   corporation who denies or interferes with admittance to or enjoyment of public facilities
 3   as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 4   individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 5   the actual damages, and any amount as may be determined by a jury, or a court sitting
 6   without a jury, up to a maximum of three times the amount of actual damages but in no
 7   case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 8   determined by the court in addition thereto, suffered by any person denied the rights
 9   provided in Section 54, 54.1, and 54.2.
10         41.    California Civil Code § 54(d) specifies, “a violation of the right of an
11   individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
12   constitute a violation of this section, and nothing in this section shall be construed to limit
13   the access of any person in violation of that act.
14         42.    The actions and omissions of Defendants alleged herein constitute a denial
15   of full and equal accommodation, advantages, and facilities by physically disabled
16   persons within the meaning of California Civil Code § 54. Defendants have
17   discriminated against Plaintiff in violation of California Civil Code § 54.
18         43.    The violations of the California Disabled Persons Act caused Plaintiff to
19   experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
20   statutory damages as specified in California Civil Code §55.56(a)-(c).
21                                FOURTH CAUSE OF ACTION
22                                UNFAIR COMPETITION ACT
23         44.    Plaintiff incorporates by reference each of the allegations in all prior
24   paragraphs in this complaint.
25         45.    Defendants have engaged in unfair competition, unfair or fraudulent
26   business practices, and unfair, deceptive, untrue or misleading advertising in violation of
27   the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
28




                                   COMPLAINT FOR DAMAGES - 11
        Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 12 of 13 Page ID #:12




 1          46.    Defendants engage in business practices and policies that create systemic
 2   barriers to full and equal access for people with disability in violation of state and federal
 3   law.
 4          47.    The actions and omissions of Defendants are unfair and injurious to
 5   Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
 6   unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
 7   provided with goods and services provided to other consumers. Plaintiff seeks relief
 8   necessary to prevent Defendants’ continued unfair business practices and policies and
 9   restitution of any month that Defendants acquired by means of such unfair competition,
10   including profits unfairly obtained.
11                                   FIFTH CAUSE OF ACTION
12                                          NEGLIGENCE
13          48.    Plaintiff incorporates by reference each of the allegations in all prior
14   paragraphs in this complaint.
15          49.    Defendants have a general duty and a duty under the ADA, Unruh Civil
16   Rights Act and California Disabled Persons Act to provide safe and accessible facilities
17   to the Plaintiff.
18          50.    Defendants breached their duty of care by violating the provisions of ADA,
19   Unruh Civil Rights Act and California Disabled Persons Act.
20          51.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
21   has suffered damages.
22                                     PRAYER FOR RELIEF
23          WHEREFORE, Plaintiff respectfully prays for relief and judgment against
24   Defendants as follows:
25          1.     For preliminary and permanent injunction directing Defendants to comply
26   with the Americans with Disability Act and the Unruh Civil Rights Act;
27          2.     Award of all appropriate damages, including but not limited to statutory
28   damages, general damages and treble damages in amounts, according to proof;



                                   COMPLAINT FOR DAMAGES - 12
        Case 2:20-cv-08441 Document 1 Filed 09/15/20 Page 13 of 13 Page ID #:13




 1         3.     Award of all reasonable restitution for Defendants’ unfair competition
 2   practices;
 3         4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
 4   action;
 5         5.     Prejudgment interest pursuant to California Civil Code § 3291; and
 6         6.     Such other and further relief as the Court deems just and proper.
 7                              DEMAND FOR TRIAL BY JURY
 8         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
 9   demands a trial by jury on all issues so triable.
10
11   Dated: September 15, 2020               SO. CAL. EQUAL ACCESS GROUP
12
13
14                                           By:   _/s/ Jason J. Kim___________
                                                   Jason J. Kim, Esq.
15                                           Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28




                                   COMPLAINT FOR DAMAGES - 13
